EXHIBIT NEWS RELEASE FOR IMMEDIATE RELEASE MAGNUM HUNTER RESOURCES ANNOUNCES FINAL CLOSING ON THE ACQUISITION OF APPALACHIAN BASIN FOCUSED TRIAD ENERGY Houston – (Market Wire) – February 16, 2010 – Magnum Hunter Resources Corporation (NYSE Amex: “MHR” and “MHR-PC”, the “Company”) announced today that the Company has closed on the previously announced acquisition of privately-held Triad Energy Corporation and affiliates (collectively “Triad”), an Appalachian Basin focused energy company.The final closing announced today follows the January 28, 2010 announcement by Magnum Hunter that the United States Bankruptcy Court for the Southern District of Ohio, Eastern Division had approved an order confirming Triad Energy Corp.’s Plan of Reorganization which ratified and approved Magnum Hunter’s Asset Purchase Agreement to acquire substantially all of the assets of Triad and certain of its affiliated entities which was originally executed on October 28, 2009. The Triad assets acquired primarily consist of oil and gas property interests in approximately 2,000 operated wells and include over 88,000 net mineral acres located in the states of Kentucky, Ohio, and West Virginia, a natural gas pipeline (Eureka Hunter Pipeline), two salt water disposal facilities, three drilling rigs, workover rigs, and other oilfield equipment. Magnum Hunter paid cash, issued restricted securities and refinanced Triad’s outstanding debt obligations in the aggregate of approximately $81 million. The $81 million total purchase price is broken out in components of (i) the repayment of $55 million of Triad senior debt via drawing under the Company’s existing $150 million revolving commercial bank commercial bank line of credit ($70 million borrowing base) and assuming approximately $3 million of equipment indebtedness , (ii) issuance to Triad’s senior lenders of $15 million in Series B Redeemable Convertible Preferred Stock with a 2.75% fixed coupon payable quarterly and (iii) paying approximately $8 million in cash. About Triad Hunter, LLC and Affiliates Triad Energy Corporation was a 23 year old Reno, Ohio headquartered oil and natural gas exploration and production company previously focused exclusively in the Appalachian Basin with operations in Ohio, West Virginia and Kentucky. As of June 30, 2009, supported by a reserve report prepared by an independent third party engineering firm, Triad Energy had total proved reserves of approximately 5.2 MMBoe (69% crude oil and 69% classified as proved developed producing).
